This is an action to foreclose two mortgages, one for $11,000, and one for a balance of $3,500. The trial court held that usury was taken on the execution of the $11,000 'mortgage, and that the mortgage on which there is $3,500 due was lawful in its inception. He has given judgment for the amount of $3,500 balance, and interest, together with costs. ' The case involves only a question of fact. Judgment and order unanimously affirmed, with costs: Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ. [See post, p. 920.]